 



Exhibit 10.1

[CYTRX LETTERHEAD]

     
Dr. Scott Wieland
  April 29, 2005
27525 Puerta Real, Suite 100-314
   
Mission Viejo, CA 92691
   

Dear Dr. Wieland:

     On behalf of CytRx Corporation (the “Company”), I am pleased to offer you
the position of Vice President, Clinical and Regulatory Affairs of CytRx
Corporation. Speaking for myself, as well as the other members of the Company’s
management team, we are all very impressed with your credentials and we look
forward to your future success in this position.

     Your responsibilities will be those assigned to you from time to time by
your supervisor, Dr. Jack Barber, including but not limited to those described
in Schedule 1.

     You will be paid a bi-weekly salary of $7,916.66, less all applicable
deductions, which is equivalent to a gross sum of $190,000 on an annualized
basis. Your salary will be payable pursuant to the Company’s regular payroll
policy. You will also be eligible for a discretionary bonus opportunity, payable
in cash, stock or any combination thereof. Any salary change and bonus will be
determined by the Board of Directors of the Company based upon your personal
performance, the Company’s financial performance, achieving your milestones and
other factors. The determinations of the Board of Directors of the Company with
respect to such bonus and any salary review shall be final and binding.

     The Company will provide you with the opportunity to participate in the
standard benefits plans currently available to other similarly situated
employees, including medical, dental and vision insurance, subject to any
eligibility requirements imposed by such plans. In addition, you will be
entitled to two (2) weeks vacation your first year, in addition to the Company’s
standard paid holidays, as such holidays may change from time to time.

     In connection with the commencement of your employment, the Board of
Directors of the Company will grant you an option to purchase 100,000 shares of
CytRx Common Stock (NASDAQ: CYTR) with an exercise price equal to the fair
market value at the close of business on your first day of employment. This
option shall vest over a three-year period, with one-third of the option shares
vesting on each of the first three anniversaries of the first day of your
employment. Vesting will, of course, depend on your continued employment with
the Company. The option will be a non-qualified stock option and will be subject
to the terms of the Company’s stock option plan and the Stock Option Agreement
between you and the Company, a copy of which you will be required to execute as
a condition of the grant. In addition, you will be required to comply with any
Company policies governing securities trades by Company personnel.

     As an employee of the Company, you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions, which will become the property of the
Company. As a condition of your employment, you will be required to sign the
Company’s Confidential Information and Invention Assignment Agreement, a copy of
which is enclosed for your review and execution (the “Confidentiality
Agreement”), prior to or on your Start Date (as defined below). We wish to
impress upon you that we do not wish you to bring with you any confidential and
proprietary material of any former employer or to violate any other obligation
to

 



--------------------------------------------------------------------------------



 



your former employers. Also, by accepting this offer, you represent that you are
not subject to any restrictions that prevent you from working at the Company.

     As a condition of employment, you will be required to authorize the Company
to conduct a background investigation. This offer is contingent upon a positive
outcome of such an investigation, as well as your ability to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of the Start Date, or our employment relationship with you
will be terminated.

     Your employment with the Company will be on an “at will” basis, meaning
that either you or the Company may terminate your employment at any time for any
reason or no reason, without further obligation or liability. This is the full
and complete agreement between us on this term.

     You hereby represent that you are not presently bound by any employment
agreement, confidential or proprietary information agreement or similar
agreement with any current or previous employer that would impose any
restriction on your acceptance of this offer or that would interfere with your
ability to fulfill the responsibilities of your position with the Company. You
agree to abide by the Company’s strict policy that prohibits any new employee
from using or bringing with them from any prior employer any confidential
information, trade secrets, proprietary materials or processes of such former
employers.

     While you render services to the Company, you agree that you will not
engage in any other employment, consulting or other business activity without
the prior written consent of the Company. While you render services to the
Company, you also will not assist any person or entity in competing with the
Company, in preparing to compete with the Company or in hiring any employees or
consultants of the Company.

     You agree that there were no promises or commitments made to you regarding
your employment with the Company except as set forth in this letter. This
letter, together with the Confidentiality Agreement, set forth the terms of your
employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by the Company and by you.

     We are all delighted to be able to extend you this offer and look forward
to working with you. To indicate your acceptance of the Company’s offer and to
acknowledge that you have read, understood and agreed to the terms and
conditions of this offer, please sign and date this letter in the space provided
below and return it to me, along with a signed and dated copy of the
Confidentiality Agreement, on or before Friday April 29, 2005. The Company
requests that you begin work in this new position on or before Monday, May 2,
2005. Please indicate the date (either on or before the aforementioned date) on
which you expect to begin work in the space provided below (the “Start Date”).

     

  Very truly yours,
 
   

  CYTRX CORPORATION.
 
   

  By: /s/ MATTHEW NATALIZIO
 
   

  Matthew Natalizio

  Chief Financial Officer

 



--------------------------------------------------------------------------------



 



I HAVE READ AND I UNDERSTAND THE TERMS OF THE OFFER SET OUT ABOVE. AS INDICATED
BY MY SIGNATURE BELOW, I ACCEPT THE OFFER AS OUTLINED ABOVE. I FURTHER
ACKNOWLEDGE AND AGREE THAT, AS A CONDITION OF MY EMPLOYMENT, FROM TIME TO TIME,
I MAY BE REQUIRED TO REVIEW AND ACKNOWLEDGE OTHER DOCUMENTS WHICH MAY INCLUDE,
WITHOUT LIMITATION, THE COMPANY’S EMPLOYEE HANDBOOK AND POLICIES GOVERNING
SECURITIES TRADES BY COMPANY PERSONNEL. NO FURTHER COMMITMENTS WERE MADE TO ME
AS A CONDITION OF EMPLOYMENT:

     
Scott Wieland, Ph.D.
   
 
   
/s/ SCOTT WIELAND
   

--------------------------------------------------------------------------------

   
Signature
   
 
   
April 29, 2005
   

--------------------------------------------------------------------------------

   
Date
   

Anticipated Start Date: April 29, 2005

Attachment A: Confidential Information and Invention Assignment Agreement

CC: J. Barber

 